Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over He, Dazhong et al., (IEEE paper entitled A Survey to Predict to Trend of AI-able  Server Evolution in the Cloud)( hereafter referred to as He) in view of Nurvitadhi, Eriko et al., (IEEE paper entitled In package domain specific ASICs for Intel r Stratix r 10 FPGAs A Case Study Accelerating Deep Learning TensorTile ASIC)(hereafter referred to as Nurvitadhi). 
He taught the invention substantially as claimed including (as to claim 1), A server, (see server platform in fig. 5) comprising:  a processor (CPU); 
a first processing chip (ASICs) coupled to the processor (CPU)[ note in fig 5 the ASICs are coupled to the CPU], wherein the first processing chip is a non-programmable chip [note ASIC are characteristically non-programmable [e.g., see section III. C. ASIC, on page 10593) ,where He states the ASIC is designed for a specific use or application, rather than intended for general purpose] and is configured to process service data; and a second processing chip (FPGAs)  coupled to the processor and the first processing chip [note one  FPGA is  on- the same chip as the processor and other  FPGAs that  are external chips  are coupled to the ASICs  and CPU in fig. 5 and section III. B. FPGA on page 10593], wherein the second processing chip is a programmable chip configured to support a functional feature and compute data [ note both the second chip that is an FPGA on-BCD chip and external FPGA chips in fig.5 are characteristically programmable].  As to the ASIC configured to process service data, He taught in Deep learning inference applications its preferred to use ASICs like TPU when workload(s) are dominated by 8-bit integer operations. As to FPGAs support functional feature, He taught FPGAs are suitable for emerging DNNs such as spare DNN, BNN, TNN, and other flexible customized N-bit operations (e.g., see page 10599, right column).
On the other hand, Nurvitadhi taught tensor tile comprising Asics that perform tensor operations in Deep neural network and FPGA performing customized DNN functions (e.g., Winograd) (e.g., see page 108 left column and fig. 2)[this provides the claimed supporting a functional feature  limitation].He did not specifically detail the data was service data.  However Nurvitadhi taught the ASICs are used for tensor heavy applications (e.g., DL, wireless, cognitive radio, HPC, etc.) (e.g., see page 107, right column)[this provides the claimed processing of service data].
It would have been obvious to one of ordinary skill in the art to combine the teachings of He and Nurvitadhi. Both references were directed to the problems of using of FPGAs and Asics in a data processor. One of ordinary skill in the art would have been motivated to incorporate the Nurvitadhi teachings of using the Asics for tensor heavy DNN operations and the FPGAs in the customized DNN functions at least to optimize the operations so the tensor heavy operations that could be performed at a high performance in a ASIC would be performed using an ASIC and for customization of other tasks the FPGAs provide optimal flexibility  and operation for customized operations.
   	As to claim 8 He and Nurvitadhi taught  The server of claim 1,  He taught wherein the first processing chip is a customized application-specific  integrated circuit (ASIC) chip, and wherein  the second processing chip is a field-programmable gate array (FPGA) chip (e.g., see fig. 5). Nurvitadhi also taught this limitation (e.g., see figs. 2,3 and page 107) [the Tensor tile provides the ASIC  which is used together with FPGAs].
 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He and Nurvitadhi as applied to claim 8 above, and further in view of Bradfield (patent No. 9,614,772) or Burnett (patent application publication No. 2018/0253884).

As to claim 9 He and Nurvitadhi taught the server of claim 8, Bradfield taught wherein, the ASIC chip is configured to: control traffic (e.g., see element 104 in fig. 1) entering and leaving a system(300) (e.g., see col. 9,lines 11-20) when the ASIC chip (326 in fig. 3) is a network adapter(326,312) (e.g., see col. 9 line 52-col. 10, line 3); or  Burnett taught manage data storage when the ASIC chip is a storage controller card (e.g., see paragraph 0069). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of He and Bradfield. Both references were direct toward implementing processing in a data processing using ASIC chip(s). One of ordinary skill would have been motivated to incorporate the Bradfield teachings of using the ASIC(s) to implement a network adapter and data traffic at least to provide an additional application for the ASIC device. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of He and Burnett. Both references were directed toward the problems of implementing data processing using ASIC Chips. One or ordinary skill would have been motivated to incorporate the Bradfield teaching of using ASIC(s) to implement memory controller at least to provide an addition al application for the ASIC device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10,12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,226,928. Although the claims at issue are not identical, they are not patentably distinct from each other because the side by side showing of representative claims of the instant application and the patent  below show that both are directed to common subject matter.
Instant application (SN 17/556322)
Patent No. 11,226,928
1.  A server, comprising:  a processor; a 



first processing chip coupled to the processor, wherein the first processing chip  is a non-programmable chip and is configured to process service data;  a second processing chip coupled to the processor and the first processing chip, wherein the second processing chip is a programmable chip configured to support a functional feature and compute data.
1. A server, comprising: a processor configured to: generate a first packet, wherein the first packet comprises indication information indicating whether the first packet needs to be processed based on a first functional feature; and send the first packet; 

a first processing chip coupled to the 

processor, wherein the first processing 

chip is a non-programmable chip; and 

a 

second processing chip coupled to the 

processor and the first processing chip, 

wherein the second processing chip is a 

programmable chip, and wherein the second processing chip is configured to: exchange packets with the processor and the first processing chip; support the first functional feature; receive the first packet from the processor; process the first packet based on the first functional feature to obtain a second packet and send the second packet to the processor when the indication information indicates that the first packet needs to be processed based on the first functional feature; and send the first packet to the first processing chip when the indication information indicates that the first packet does not need to be processed based on the first functional feature.
7. The server of claim 1, wherein the first processing chip is configured to: process a third packet to obtain the first packet; and send the first packet to the second processing chip, and wherein the second processing chip is further configured to: receive the first packet from the first processing chip; and further send the second packet to the processor.




Allowable Subject Matter
Claims 10,12-21 are  allowable over the prior art.
Claims 10,12-21 are objected to but would be allowable if the double patenting rejection above is overcome. 
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 requires among other things:
The server of claim 1, wherein the processor is configured to send a first packet to the second processing chip, and wherein the second processing chip is further configured to: process the first packet based on the functional feature to obtain a second packet; and send the second packet to the processor or the first processing chip.
Claim 4 requires among other things:
The server of claim 1,  wherein the first processing chip is further configured to: receive a first packet; process the first  packet to obtain a second packet; and  send the second  packet to the second processing chip, and  wherein the second processing chip is further configured to: receive the second packet; send the second packet to the processor  or process the second packet based on the functional feature to obtain a third packet; and send the third packet to the processor or the first processing chip.
Claim 10 requires among other things:
  A packet transmission method implemented  a second processing chip in a server, wherein the second processing chip is a programmable chip …packet transmission method comprises: receiving a first packet from a processor or a first processing chip of the server, …, and wherein the first processing chip is a non-programmable chip and is configured to process service data; processing the first packet based on the functional feature to obtain a second packet; and sending the second packet to the first processing chip or the processor.
Claim 17 requires among other things:
A computer program product…., when executed by a second processing chip in a server, cause the second processing chip to: receive a first packet from a processor or a first processing chip of the server, wherein the second processing chip is a programmable chip that supports a functional feature and is configured to compute data, wherein the processor is…, and wherein the first processing chip is a non-programmable chip and is configured to process service data; process the first packet based on the functional feature to obtain a second packet; and send the second packet to the first processing chip or the processor.
The closest prior art includes He and Nurvitadhi and Bradfield and Burnett. The closest prior art taught  the limitations of claims 1,8-9 as detailed above. 
However the closest prior art did not disclose among other things  the limitations of claims 2, 4, 10,17 respectively as shown above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xie, Shaolin et al., (ACM paper entitled Datacenter Specialization for Planet-Scale Computing:ASIC Clouds) . Xie taught server including ASICs  and FPGAs (e.g., see fig. 5). Xie also taught using ASICs for video transcoding and live streaming (e.g., see table 1  on page 97; and FPGAs various applications that are artificial intelligence financial and internet and genomics (e.g., see table 1 on page 97).
Nachimuthu (patent application publication No. 2019/0173734) disclosed out of band management of FPGA bit streams (e.g., see abstract).
Towles, Brian et al., (IEEE paper entitled Unifying on-chip and inter-node switching within the Anton 2 network (e.g., see abstract and fig. 2). 
Santiago da Silva, Jeferson et al., (IEEE paper entitled  One for All, All for One: A Heterogeneous Data Plane for Flexible  P4 Processing)(e.g., see fig. 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/           Primary Examiner, Art Unit 2183